Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
1)	Applicant’s amendments filed 05/13/2022 are accepted. Claim 15 is amended; claim 30 is cancelled; and claim 37 is new.
Response to Arguments
2)	Applicant’s arguments, see section titled “Objection to the Specification”, filed 05/13/2022, with respect to the specification and abstract have been fully considered and are persuasive.  The objections of the specification and abstract have been withdrawn. 
	Applicant’s arguments, see section titled “Claim Objections”, filed 05/13/2022, with respect to the claims have been fully considered and are persuasive. The objection of claim 15 has been withdrawn.
Applicant’s arguments, see section titled “Claim Rejections Under 35 U.S.C. § 112(b)”, filed 05/13/2022, with respect to the claims have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejections of claims 24-28 have been withdrawn.
Applicant’s arguments, see section titled “Claim Rejections Under 35 U.S.C. § 102”, filed 05/13/2022, with respect to the claims have been fully considered and are persuasive with regards to the 35 U.S.C. 102(a)(1) rejection of claims 15-20 and 23 as being anticipated by U.S. Patent No. 4976701 to Ejlersen et al. The 35 U.S.C. 102(a)(1) rejection of claims 15-20 and 23 as being anticipated by U.S. Patent No. 4976701 to Ejlersen et al. has been withdrawn.
Applicant's arguments filed 05/13/2022 have been fully considered but they are not persuasive. Applicant argues that U.S. PGPUB 20180117240 to Achilla et al. does not meet the claimed limitation of “a needle unit movable mounted to a housing”, as required by claim 15. Examiner respectfully disagrees, as the needle unit (130, 140, 180) is mounted to the housing (102) via intervening structure, just as needle unit 23 of the instant application appears to be mounted to the housing 21 via intervening structure. 
Applicant further argues that Archilla et al. is silent with regards to the needle sleeve (110) of Archilla et al. engaging with the needle unit (130, 140, 180). Examiner respectfully disagrees, as the needle sleeve (110) is provided with a rib with directly interacts with a portion of the needle unit (140), as described in Paragraph [0108], while (150) is provided with an internal rib (153) which directly interacts with (111) of the needle sleeve (110), causing rotation of the needle sleeve. As (150) and (140) are not in direct contact (as shown in Fig. 5A), the rotation of (150) causes the rotation of needle sleeve (110), which in turn causes the rotation and pushing of the needle unit [Paragraphs 0106-0110].
	Therefore, Applicant’s arguments are considered unpersuasive, and the 35 U.S.C. 102(a)(1) rejections of claims 15-16, 18, 24, and 29-30 as being anticipated by Archilla et al. are upheld.
Claim Rejections - 35 USC § 102
3)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5)	Claims 15-16, 18, 24, 29, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Archilla et al. (U.S. PGPUB 20180117240), hereinafter Archilla.
	Regarding claim 15, Archilla teaches in injector device (as shown in Fig. 5) comprising:
	a housing (Fig. 5; 102),
	a cartridge (Fig. 5; 160) having a reservoir (Examiner interprets the cartridge to be a reservoir itself) for medicament [Paragraph 0115],
	a needle unit (Fig. 5; 130, 140, 180) comprising a needle (Fig. 5; 130), the needle unit being moveably mounted to the housing (via intervening structure), wherein prior to use of the injector device, the reservoir is sealed from the needle (via Fig. 5; 162),
	an actuator (Fig. 5; 110, 150) configured to move the needle unit into engagement with the cartridge such that the needle is moved into fluid communication with the reservoir [Paragraphs 0108-0110], and
	a thread (Fig. 10; 143, 181) configured to cause rotation of the needle unit [Paragraph 0110]
wherein the actuator comprises a needle sleeve (Fig. 5; 110) that is slidably mounted to the housing (as shown in Fig. 5) such that the needle sleeve slides into the housing during use of the injector device (as shown in Fig. 13), the needle sleeve being configured to engage the needle unit and push the needle unit into engagement with the cartridge such that the needle is moved into fluid communication with the reservoir [Paragraphs 0106-0110].
	Regarding claim 16, Archilla teaches the injector device of claim 15, wherein the thread is disposed between the needle unit and the housing (Examiner interprets this claim limitation to be met, as the thread is physically spaced between at least a portion of the needle unit and the housing).
	Regarding claim 18, Archilla teaches the injector device of claim 15, wherein the thread is arranged to couple the needle unit to the cartridge after rotation of the needle unit [Paragraphs 0108-0110].
	Regarding claim 24, Archilla teaches the injector device of claim 30, wherein the needle sleeve is configured to disengage from the needle unit after the needle unit has rotated such that the needle sleeve can move independently from the needle unit [Paragraphs 0125, 0137].
	Regarding claim 29, Archilla teaches the injector device of claim 15, wherein the cartridge contains a medicament in the reservoir [Paragraph 0115].
	Regarding claim 37, Archilla teaches the injector device of claim 15, wherein the thread is configured to cause rotation of the needle unit as the needle sleeve pushes the needle unit into engagement with the cartridge [Paragraph 0110].
Allowable Subject Matter
6)	Claims 17, 19-23, and 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783